Opinion of the Court, Scofield, J". This is an appeal from a judgment of the County Court of Franklin County, in favor of appellee and against appellant, for §37.50, for labor performed, and §17.50 for attorney’s fees for services rendered on the trial of the cause. The bill of exceptious contains neither instructions, nor motion for a new trial. It is true that a motion for a new trial appears in the copy of the record of the judgment as set forth in the transcript. But no exception is preserved even there, to the action of the court in overruling the motion. It is also true that certain instructions have been copied into the transcript by the clerk. But there is not even so much as the judge’s marginal “given’! or “refused” to indicate the ruling of the court on any of these instructions. It is the well established law that the rulings of the trial court in giving or refusing instructions can not be reviewed unless the instructions, together with the rulings and proper exceptions thereto, are preserved in the bill of exceptions. The condition of this record is such that the merits of the controversy between the parties can not be considered. The judgment is affirmed.